Case 8:20-cv-02499-TDC Document 1-2 Filed 08/28/20 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor ee the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the Uni eptember 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev, 08/16)

Ln fo nited States in
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS QN NEXT PAGE OF THIS FORM)

 

I. a) PLAINTIFFS
SMITHGROUP, INC.

Formerly known as SMITHGROUP JJR, INC.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
O'Hagan Meyer, PLLC

2560 Huntington Ave, Suite 204, Alexandria, VA 22303
(703) 775-8606

DEFENDANTS
SKANSKA USA BUILDING, INC.

County of Residence of First Listed Defendant _Morris County, NJ
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attomeys (if Known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Goverment 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 1 Incorporated or Principal Place o4 04
of Business In This State
O 2. U.S. Government at 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place as os
Defendant (Indicate Citizenship of Parties in Item IIL) of Business In Another State
Citizen or Subject of a a3 0 3. Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT “TORTS FORFEITURE/PENALTY. BANKRUPTCY ‘ATUTE
O 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0 422 Appeal 28 USC 158 (1 375 False Claims Act
O 120 Marine 0 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability 0) 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 1 367 Health Care/ 1 400 State Reapportionment
C 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 2 G 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copynghts 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent 1 450 Commerce
O 152 Recovery of Defaulted Liability (1 368 Asbestos Personal O 840 Trademark 0 460 Deportation
Student Loans 0 340 Marine Injury Product — —_—— C1 470 Racketeer Influenced and
(Excludes Veterans) 7 345 Marine Product Liability LABOR : Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY | (7 710 Fair Labor Standards O 861 HIA (1395ff) (1 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle 1 370 Other Fraud Act O 862 Black Lung (923) 1 490 Cable/Sat TV
© 160 Stockholders’ Suits CO) 355 Motor Vehicle © 371 Truth in Lending O 720 Labor/Management CO 863 DIWC/DIWW (405(g)) | 1 850 Securities/Commodities/
&% 190 Other Contract Product Liability 1 380 Other Personal Relations © 864 SSID Title XVI Exchange
7 195 Contract Product Liability | (1 360 Other Personal Property Damage 0 740 Railway Labor Act CO 865 RSI (405(g)) 890 Other Statutory Actions
1 196 Franchise Inj O 385 Property Damage 0 751 Family and Medical 891 Agricultural Acts
(0 362 Personal Injury - Product Liability Leave Act 893 Environmental Matters
_ _ Medical Malpractice _— 790 Other Labor Litigation (1 895 Freedom of Information
L REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0) 791 Employee Retirement FEDERAL TAX SUITS Act
G 210 Land Condemnation G1 440 Other Civil Rights Habeas Corpus: Income Security Act CG 870 Taxes (U.S. Plaintiff C1 896 Arbitration
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee or Defendant) (J 899 Administrative Procedure
230 Rent Lease & Ejectment 0 442 Employment QO 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
G1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
(1 245 Tort Product Liability Accommodations 1 530 General 1 950 Constitutionality of
(1 290 All Other Real Property © 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: C1 462 Naturalization Application
C1 446 Amer. w/Disabilities -] 1 540 Mandamus & Other |0 465 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
(1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

m1 Original 112 Removed from O 3° Remanded from (1 4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. §1332(a)(1)

Brief description of cause: . .

Breach of contract, quantum merit, promissory estoppel

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

VII. REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 921,137.76 JURY DEMAND: Cyes i&€No
VIII. RELATED CASE(S) A
instructi: a
IF ANY ee instructions On gE ‘ <9 —7q_f —_ DOGET NUMBER
DATE SIGNATURE OF ATT! EY @F MRECOR! /
08/28/2020 \
FOR OFFICE USE ONLY ' |
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
